                                                                      tSDC SON,.
                                                                I
                                                                l .




UN I TED STATES DI STRI CT COURT
SOUT HE RN DISTRICT OF NEW YORK
                                                                I     DO(T \lf:~T ,;
                                                                      EU:CT RONICALLY FlLE.D
                                                                      DOC#:                      .
                                           - - -x                     DAT E FILED:     _sj 'l-1 / 1..,J
DAISY PABON


                           Plaintiff ,                      21 Civ . 745 (LLS)

             - against -                                              ORDER


THE STOP AND SHOP SUPERMARKET
COMPANY , LLC ,

                           Defe n dant .
- - - - - - - - - - - - - - - - - -x

      It   having been      reported to the         court   that       thi s   action     is

sett l ed , it is

      ORDERED ,     that   this   action     is dismissed with prejudice but

wi t hout costs ; provided , however , that within thirty days of the

date of this order either party may apply by lett e r fo r restoration

of the action to the court 's calenda r.




Dated :    New Yo r k , New York
           May 27 , 2021


                                                    l~     L. .5-1-~
                                                     LOUIS L. STANTON
                                                       U. S . D. J .
